Name: Commission Regulation (EEC) No 1715/81 of 26 June 1981 amending for the eighth time Regulation (EEC) No 2793/77 on detailed rules of application for granting special aid for skimmed milk for use as feed for animals other than young calves
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 6 . 81 Official Journal of the European Communities No L 170/31 COMMISSION REGULATION (EEC) No 1715/81 of 26 June 1981 amending for the eighth time Regulation (EEC) No 2793/77 on detailed rules of application for granting special aid for skimmed milk for use as feed for animals other than young calves HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2793/77 is hereby amended as follows : 1 . In Article 1 (2), '710 ECU per 100 kilograms is replaced by '7-50 ECU per 100 kilograms.' 2 . In Article 3 ( 1 ) (c) : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( ! ), as last amended by the Act of Accession of Greece, and in particular Article 10 (3) thereof, Whereas Article 3 ( 1 ) (c) of Commission Regulation (EEC) No 2793/77 (2), as last amended by Regulation (EEC) No 2953/80 (3 ), fixes the amount of the special aid for skimmed milk for use as feed for animals other than young calves and the maximum selling price applied by dairies ; whereas, in view of changes in the market situation , this aid and the maximum selling price should be adapted ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman,  '2*33 ECU per 100 kilograms in the first indent is replaced by '2-80 ECU per 100 kilograms',  '4-15 ECU per 100 kilograms' in the second indent is replaced by '4-60 ECU per 100 kilo ­ grams'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 1 ( 1 ) shall apply with effect from 1 May 1981 ; Article 1 (2) shall apply with effect from 6 April 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 June 1981 . For the Commission The President Gaston THORN (!) OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2 ) OJ No L 321 , 16 . 12. 1977, p . 30 . (3 ) OJ No L 306, 15 . 11 . 1980, p . 17 .